Citation Nr: 0606935	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-15 629A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1967, and December 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling.  

In August 1999, the veteran requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
October 2004, the RO sent the veteran notice to his last 
known address of record, notifying him that a hearing was 
scheduled on November 16, 2004.  However, the record shows 
that the veteran has been incarcerated since 1997, and the 
October 2004 notice was returned as "unclaimed/not in 
custody."  In such a case, a veteran bears the burden of 
keeping VA apprised of his or her whereabouts, and "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The veteran subsequently failed to appear for his scheduled 
hearing.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.

In a separate decision, the Board has adjudicated the 
veteran's request for a waiver of recovery of an overpayment 
of Department of Veterans Affairs (VA) Compensation benefits 
in the amount of $2,730.70.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

In January 1995, the veteran filed his claim for service 
connection for PTSD.  In October 1995, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.  In a 
letter received in December 1995, the veteran expressed 
disagreement with his assigned rating.  This letter is 
sufficient to serve as a notice of disagreement (NOD) as to 
the RO's October 1995 decision which assigned an initial 
rating of 30 percent.  See 38 C.F.R. § 20.201 (2005).  In 
such a case, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO did not issue a statement of the case in response to 
the December 1995 NOD.  Rather, the RO has indicated that the 
appeal arises from a February 1997 RO decision, which denied 
a rating in excess of 30 percent for PTSD, and the RO has 
characterized this claim as a claim for an increased rating.  
However, given the foregoing December 1995 NOD, it appears 
that this claims falls under Fenderson.  Such a claim is 
commonly characterized as a claim for "a higher initial 
evaluation."  

In addition, a veteran is entitled to application of all 
versions of the applicable regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In this case, as 
previously stated, the veteran filed his claim in January 
1995.  At that time, PTSD was evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  Effective November 7, 
1996, the regulation governing mental disorders, 38 C.F.R. 
§ 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  As 
a result of the revision, the criteria were changed.  See 61 
Fed. Reg. 52,701-702 (1996).

Given the foregoing, VA must evaluate the appellant's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations, in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In this case, 
it does not appear that the RO has ever applied the old 
version of the applicable regulation to the veteran's claim.  
Accordingly, a Remand is warranted.  

As a final matter, the Board notes that where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim, applying 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


